Title: From James Madison to Edmund Randolph, 25 March 1783
From: Madison, James
To: Randolph, Edmund


Sir
Philada. March 25, 1783.
Your favor of the 15th. inst: was duly recd. yesterday. Mine by yesterday’s Express will have notified the consummation of our wishes by a settlement of the preliminaries of a general peace on the 20th. of Jany. The inclosed Gazette will add all the circumstances under which the happy event is brought to us.—happy it may be indeed called whether we consider the immediate blessing[s w]hich it confers, or the cruel distresses and embarrassments from w[hich it] saves us. The pecuniary aid of France for the year 1783. had been unalterably limited to 6 Million of livres. The greatest part of this sum had been anticipated and how our army could have been kept together for three months is utterly beyond my solution. As it is, God only knows how the plans in agitation for satisfying their just expectations will terminate; or what will be the issue in case they should be abortive. The effects of the anonymous addresses mentioned in my last on the irritable state of their minds, have been effectually obviat[ed by the] seasonable & judicious steps taken by the Commander in Ch[ief]. The manner however in which he found it necessary, and indeed felt it to be his duty, to espouse their interests enforces in the highest degree the establishment of adequate and certain revenues. The provision reported by a Committee on this subject and of which I sketched you the import, is still before Congress. The past deliberations upon it do not with certainty prognosticate its fate. I fear it calls for more liberality & greater mutual confidence than will be found in the American Councils.
